DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Objections
Claim 13 is objected to because of the following informalities:  In the fourth line of claim 13, “the second buyer account” poses a technical antecedent basis problem, and should be “a second buyer account corresponding to said second buyer system”, or similar wording.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  In the fifth line of claim 20, “the second buyer account” poses a technical antecedent basis problem, and should be “a second buyer account corresponding to said second buyer system”, or similar wording.  Appropriate correction is required.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is 188 words long, and therefore exceeds the proper length of 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the parent specification (of Application 16/198,715, filed November 21, 2018) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 1 recites, in the thirteenth and fourteenth lines, “detecting potential fraud by the supplier account based on an increase in the first amount as compared to the second amount”; claim 14 recites parallel language in the fifteenth and sixteenth lines.  The parent specification, drawings, and claims have detecting potential fraud by the supplier account based on an increase from the first amount to the second amount, with nothing to convey that the inventor or a joint inventor had possession of the idea of detecting potential fraud based on an increase in the other direction. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a method of detecting potential fraud by supplier accounts, and reporting potential fraud to buyer accounts, and parallel non-transitory storage media. This judicial exception is not integrated into a practical application because the claims do not apply or use the judicial exception in any way beyond generally linking the use of the judicial exception to a particular technological environment; the claims as a whole are not more than a drafting effort to monopolize the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth below.
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites a method, and therefore falls within the statutory category of process, as do its dependents; independent claim 14 recites non-transitory storage media to implement the method, and therefore falls within the statutory category of article of manufacture, as do its dependents (Mayo test, Step 1).  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a method of detecting potential fraud by supplier accounts, and a corresponding computer program product storing instructions.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The detailed method recited is non-obvious over the prior art, but non-obviousness under 35 U.S.C. 103 is a different issue from eligibility under 35 U.S.C. 101.  The specific steps of the claims, such as detecting an occurrence of a triggering event related to a first promotion, obtaining a first amount related to one or more items from a first set of documents, obtaining a second amount related to one or more items from a second set of documents, detecting potential fraud by a supplier accounts, etc., do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Independent claim 1 recites a computer-implemented method of detecting potential fraud by supplier accounts, and reporting potential fraud to buyer accounts, comprising: detecting an occurrence of a triggering event related to a first promotion; obtaining a first amount related to one or more items from a first set of documents; obtaining a second amount related to one or more items from a second set of documents; detecting potential fraud by a supplier account based on an increase in the first amount as compared to the second amount; and determining one or more second buyer accounts that are associated with buyer systems and that have been offered promotions by the supplier account.  So far, nothing need be technological, and the method could be a purely mental process by a human being, or something parallel implemented by a computer.  Official notice is taken that the existence of computers and their use to implemented processes have long been well-understood, routine and conventional (the “systems” in claim 1 might, but need not, be computers).  Claim 1 further recites: “causing a display of a warning of the potential fraud at the one or more second buyer systems in association with a display, at the one or more second buyer systems, of a review of a catalog or an invoice associated with the supplier account or a generation of a purchase requisition or a purchase order associated with the supplier account.”  Akiyama et al. (U.S. Patent Application Publication 2008/0109826) recites in paragraph [0004] (emphasis added), “Conventionally, there are programs that, in response to acquisition of an event, for example, at the arrival of the scheduled time or upon receipt of mail from outside, cause a data processing apparatus with a display section typified by a personal computer and a portable terminal to display the message associated with that event.”  Hence, causing display of a warning, as recited in claim 1, requires only the application of well-understood, routine, and conventional technology to a particular purpose relating to commercial interactions.  The limitations of claim 1, whether considered separately or in combination, do not raise the claimed method to significantly more than an abstract idea.
Claims 2-13 depend from claim 1; of these, claims 2, 3, 4, 5, 6, 7, 8, 10, and 11 recite nothing necessarily technological.  The limitations of claims 2, 3, 4, 5, 6, 7, 8, 10, and 11 have been considered, and whether considered separately or in combination with the limitations of claim 1, do not raise the claimed method to significantly more than an abstract idea. 
Claim 9 recites that the method of claim 1 further comprises causing a second display of the warning of the potential fraud at the first buyer system in association with one of a number of other items of information.  This merely involves the same display technology which has been shown to be well-understood, routine, and conventional.  The limitation of claim 9, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed method to significantly more than an abstract idea.
Claim 12 recites that the method of claim 1 further comprises causing a display, with the warning, of data that was used to detect the potential fraud, the triggering event, or a reason for declaring an occurrence of the potential fraud.  This merely involves the same display technology which has been shown to be well-understood, routine, and conventional.  The limitation of claim 12, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed method to significantly more than an abstract idea.
Claim 13 recites that the method of claim 1 further comprises causing a display, with the warning, of an option which when selected by a second buyer system of the one or more second buyer systems causes sending a confirmation allowing additional fraud detection of the supplier account for [a second buyer account corresponding to said second buyer system].  Causing display of the option merely involves the same display technology which has been shown to be well-understood, routine, and conventional.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, “sending a confirmation” at most requires the use of well-understood, routine, and conventional functions and technology.  The limitations of claim 13, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed method to significantly more than an abstract idea.
Independent claim 14 is parallel to claim 1.  Official notice is taken that non-transitory storage media storing instructions, which when executed by one or more computing devices, cause performance of a method or operations have long been well-understood, routine, and conventional.  Hence, the limitations of claim 14, whether considered separately or in combination, do not raise the claimed method or non-transitory storage media to significantly more than an abstract idea.  
Claims 15-20 depend from claim 1; of these, claims 15, 16, and 17 recite nothing necessarily technological.  Claim 18 recites instructions which when executed cause performance of sending a request to the supplier device for resolving the potential fraud.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, “sending a request” at most requires the use of well-understood, routine, and conventional functions and technology.  The limitation of claim 18, whether considered separately or in combination with the limitations of claim 14, does not raise the claimed method to significantly more than an abstract idea.
Claim 19 recites instructions which when executed cause performance of causing a display, with the warning, of data that was used to detect the potential fraud, the triggering event, or a reason for declaring an occurrence of the potential fraud.  This merely involves the same display technology which has been shown to be well-understood, routine, and conventional.  The limitation of claim 19, whether considered separately or in combination with the limitations of claim 14, does not raise the claimed non-transitory storage media and method to significantly more than an abstract idea.  
Claim 20 recites instructions which when executed cause performance of causing a display, with the warning, of an option which when selected by a second buyer system of the one or more second buyer systems causes sending a confirmation allowing additional fraud detection of the supplier account for [a second buyer account corresponding to said second buyer system].  Causing display of the option merely involves the same display technology which has been shown above to be well-understood, routine, and conventional.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, “sending a confirmation” at most requires the use of well-understood, routine, and conventional functions and technology.  The limitations of claim 20, whether considered separately or in combination with each other and with the limitations of claim 14, do not raise the claimed non-transitory storage media and method to significantly more than an abstract idea.

Non-Obvious Subject Matter
Claims 1-13 are rejected under 35 U.S.C. 101 and under 35 U.S.C. 112, with claim 13 also objected to for an informality, but recite non-obvious subject matter.
Claims 14-20 are rejected under 35 U.S.C. 101 and under 35 U.S.C. 112, with claim 20 also objected to for an informality, but recite non-obvious subject matter.
The following is a statement of reasons for the indication of non-obvious subject matter:  The method of claim 1 and parallel non-transitory-storage-media-storing-instructions-for-causing-performance-of-a-method claim 14 are novel and non-obvious.  Smith et al. (U.S. Patent Application Publication 2014/0344147) discloses discounts for early payment (see paragraphs 74, 77, and 80).  B’Far et al. (U.S. Patent Application Publication 2010/0218134) refers to fraud detection (paragraphs 39, 128, and 137), and discloses looking at data over a specified time period, and pattern recognition which may be applied to invoice amounts that are smaller or larger than usual (paragraphs 113 and 114).  Baker et al. (U.S. Patent Application Publication 2007/0106582) disclose a system and method for detecting fraud.  Patterson et al., “Understanding and Mitigating Supply Chain Fraud”, disclose various types of fraud, and means for detecting them.  However, none of these references, or any other prior art of record, whether considered separately or in combination, disclose, teach, or reasonably suggest the claimed method.

Statement Regarding IDS
The Information Disclosure Statement of March 1, 2022 lists a Final Office Action as the second non-patent literature item, but refers to “U.S. Appl. No. 15/653,065, Field Jul. 18, 2017”.  “Field” is evidently an error for “filed”; therefore, Examiner has not initialed the item, but has considered the Final Office Action referred to, and makes it of record on the attached Notice of References Cited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Akiyama et al. (U.S. Patent 8,099,738) is the patent issued on the application published as U.S. Patent Application Publication 2008/0109826, and used to support the rejections made above under 35 U.S.C. 101.  Harris et al. (U.S. Patent 10,896,430) has been considered for possible double patenting (rejections not made). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	June 8, 2022